t c memo united_states tax_court gloria yuen-mee ho and alexander chi-shun tsang petitioners v commissioner of internal revenue respondent docket nos filed date gloria yuen-mee ho and alexander chi-shun tsang pro sese t richard sealy iii and kelli h todd for respondent memorandum opinion cohen judge in these consolidated cases respondent determined deficiencies of dollar_figure and dollar_figure in petitioners’ federal income taxes for and respectively that were attributable to respondent’s disallowance of petitioner alexander chi-shun tsang’s petitioner individual_retirement_account ira contribution deduction in both years after concessions by the parties the issue for decision is whether petitioners are entitled to claim a deduction for petitioner’s ira contributions in unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure background these cases were submitted fully stipulated under rule the stipulated facts are incorporated as our findings by this reference petitioners resided in cibolo texas at the time that they filed their petitions petitioners timely filed joint federal_income_tax returns for and during and petitioner was an active_participant in a sec_403 employer-sponsored retirement_plan through his employment with the university of texas medical branch petitioner claimed ira contribution deductions of dollar_figure and dollar_figure in and respectively as reported on petitioners’ joint income_tax returns for and petitioners’ modified_adjusted_gross_income agi was dollar_figure in and dollar_figure in we use the term modified agi to mean agi computed without regard to any deduction for an ira contribution in petitioner’s reported earnings were dollar_figure his spouse’s reported earnings were dollar_figure and they reported interest_income of dollar_figure on date the internal_revenue_service irs mailed to petitioners a notice_of_deficiency disallowing petitioner’s dollar_figure deduction for his ira contribution in on date the irs mailed to petitioners a notice_of_deficiency disallowing petitioner’s dollar_figure deduction for his ira contribution in petitioners have conceded the issue for discussion with certain limitations a taxpayer is entitled to deduct the amounts that the taxpayer contributes to an ira see sec_219 the deduction however may not exceed the lesser_of dollar_figure or an amount equal to the compensation includable in the taxpayer's gross_income see sec_219 if for any part of a taxable_year a taxpayer or the taxpayer’s spouse is an active_participant in a qualified_plan under sec_403 the amount of the deduction allowed under sec_219 for that year may be further limited see sec_219 a iv in the case of a married taxpayer who files a joint income_tax return the dollar_figure limitation of sec_219 is reduced using a ratio determined by dividing the excess of the taxpayer's modified agi over the applicable_dollar_amount which is dollar_figure for by dollar_figure see sec_219 b i because this case deals with a taxpayer who was an active_participant and who was married and filed a joint_return for on which the modified agi exceeded dollar_figure the application of sec_219 and results in a total disallowance of the ira contribution deduction see felber v commissioner tcmemo_1992_418 affd without published opinion 998_f2d_1018 8th cir see also wade v commissioner tcmemo_2001_114 petitioners contend that because sec_219 refers to the agi of the taxpayer in the singular form the literal reading of sec_219 requires the irs to consider only the individual spouse’s agi in determining the reduction or elimination of an ira contribution deduction petitioners argue therefore that because petitioner had less than dollar_figure of income in the dollar_figure ira contribution deduction should be allowed petitioners’ argument overlooks the structure of sec_219 which prescribes two tables for the applicable_dollar_amounts to be used in determining the reduction or elimination of a contribution deduction because taxpayers who file jointly are entitled to a higher ceiling for their agi see sec_219 the necessary implication is that the agi to be used in the calculation is that of both spouses in applying sec_219 and the court has looked to the combined agi of married taxpayers filing jointly and not to an individual spouse’s agi to determine the reduction or elimination of the ira contribution deduction see e g felber v commissioner supra see also wade v commissioner supra freese v commissioner tcmemo_1996_224 petitioners reported a modified agi of dollar_figure on their joint income_tax return therefore petitioners are not entitled to claim a deduction for petitioner’s ira contribution in because petitioner was an active_participant in an employer-sponsored retirement_plan during that year and because petitioners’ modified agi exceeded the dollar_figure threshold set for that year petitioners request in their brief that the court dismiss the interest penalties assessed by the irs on both tax years as it significantly delayed notification of its findings as a general_rule this court does not have jurisdiction over matters involving interest 92_tc_749 none of the exceptions to this rule apply in these cases see eg sec_7481 see also sec_6404 we have considered all of the remaining arguments that have been made by petitioners for a result contrary to that expressed herein and to the extent not discussed above they are either without merit or irrelevant to our decision to reflect the foregoing decisions will be entered for respondent
